In this case, on the suggestion of the plaintiff that J. C. Price did not have sufficient mental capacity to attend to his own business, a guardian ad litem was appointed for him by the court, and an answer filed for him by the guardian. Afterwards, (510) the other defendants suggested that J. C. Price had sufficient mental capacity to transact his own business, and by consent of all the parties to the action it was ordered by the court that the question of his mental capacity to transact his own business be inquired into, as is provided in section 1670 of The Code. In the same order it was directed that the answer which had been filed by the guardian ad litem should be temporarily withdrawn. The jury, for the trial of the issue as to mental capacity of J. C. Price, returned for their verdict that he was not competent to attend to his own business. Afterwards the court ordered a reference to ascertain which would be the more advantageous for said J. C. Price, to take under the will or under the contract; and it was adjudged further, that the said contract and will presented a proper case for the exercise of the doctrine of election.
We think there was error in the making of the order of reference. Election, in equity, is a choice which a party is compelled to make between accepting a benefit under an instrument and the retention of some property already his own which is attempted to be disposed of in favor of a third party by virtue of the same instrument.
The doctrine of election does not arise out of contract, and the rights which J. C. Price had in the premises grow out of the deed of settlement and J. W. Price's contract to devise the land as therein set forth. If the deed from the defendant's mother to his father, J. W. Price, had been set aside on the ground of fraud in the suit which was settled by compromise, and J. W. Price had then attempted by his will to devise J. C. Price's interest in the land which descended to him through his mother to another person, and also a portion of his own land to J. C. Price, then the doctrine of election might be invoked against J. C. Price. But there was no adjudication in the action between    (511) the parties concerning the alleged fraud of J. W. Price in the suit which has been compromised. All the children, as we have seen, in the plaintiff's appeal, remised, released, and quitclaimed their interest in the land of their mother to their father, J. W. Price, and J. C. Price's rights growing out of that compromise and settlement are contained in the deed of settlement, and therefore rest upon contract.
Error. *Page 400 
PLAINTIFF'S APPEAL.